t c memo united_states tax_court arthur takamoto and louise takamoto petitioners v commissioner of internal revenue respondent docket no filed date david m kirsch for petitioner louise takamoto kathey i shaw for respondent memorandum opinion powell special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 this case is before the court on petitioner louise takamoto's petitioner motion for leave to file a motion to all section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure vacate decision the gravamen of this motion is that this court should vacate a stipulated decision entered on date the facts are taken from petitioner's declaration attached to the motion to vacate in when she was a medical student petitioner married arthur takamoto mr takamoto mr takamoto a dentist is of japanese ancestry mr takamoto's parents moved from japan to hawaii where they raised mr takamoto in the traditional japanese manner during their marriage petitioner and mr takamoto divided familial responsibilities in accordance with japanese values petitioner tended to domestic responsibilities such as child rearing while mr takamoto handled financial matters including the preparation and filing of all tax returns petitioner typically allowed mr takamoto to open mail that was jointly addressed petitioner graduated from medical school in and upon completing her residency in opened her own medical practice petitioner recorded the cash receipts and disbursements from her business but relied on mr takamoto and accompanying petitioner's motion for leave and lodged with the court are petitioner's motion to vacate motion to dismiss for lack of jurisdiction motion to calendar and memorandum in support of petitioner's motion to vacate and motion to dismiss for lack of jurisdiction both the motion filed and the above lodged documents are dependent on whether this court had jurisdiction over petitioner when the stipulated decision was entered an accountant to prepare the tax returns including the schedule c for her medical practice petitioner did not review the returns when she signed them petitioner and mr takamoto filed a joint federal_income_tax return for the taxable_year on that return they claimed a deduction in excess of dollar_figure relating to an investment in first western government securities respondent disallowed the deduction see 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 during respondent sent a notice_of_deficiency to petitioner and mr takamoto petitioner recalls receiving a certified letter from the internal_revenue_service but never read or was otherwise informed of its contents rather she turned the letter over to mr takamoto mr takamoto hired alan farber mr farber an attorney to represent petitioner and mr takamoto with regard to the dispute with the internal_revenue_service on date mr farber filed a petition with this court on behalf of petitioner and mr takamoto challenging respondent's notice_of_deficiency petitioner and mr takamoto separated in in mr takamoto obtained an ex-parte mexican divorce on date this court entered a stipulated decision that a deficiency in the amount of dollar_figure in federal_income_tax and additions to tax under sec_6653 and sec_6651 in the amounts of dollar_figure and dollar_figure respectively were due from mr takamoto and petitioner for the taxable_year the decision was signed by mr farber on behalf of both petitioner and mr takamoto petitioner first became aware of the deficiency when respondent commenced collection efforts in early the motion currently before the court was filed approximately years later on date in support of her motion petitioner asserts that she had no knowledge of the deficiency did not sign the petition did not know mr farber did not authorize mr farber to file a petition on her behalf and did not authorize mr farber to enter into a settlement agreement on her behalf for the purpose of discussing this motion we take these allegations as true in deciding whether to grant a motion for leave to file a motion to vacate this court may consider the merits of the underlying motion to vacate levitt v commissioner tcmemo_1993_294 prior to discussing the merits of the motion however we note that rule provides that a motion to vacate shall be filed within days after a decision has been entered unless the court shall otherwise permit sec_7481 and sec_7483 provide that a decision of this court becomes final in the absence of a timely filed notice of appeal days from the date the decision is entered if a motion to vacate is filed outside of the 90-day period this court generally is without jurisdiction to entertain the motion 441_f2d_930 9th cir vacating 52_tc_295 on the other hand a decision entered in a case where this court never acquired jurisdiction over a taxpayer is a legal nullity and therefore not a decision as to that taxpayer 868_f2d_1081 9th cir accordingly a judgment void for lack of jurisdiction may be vacated at any time billingsley v commissioner supra pincite 71_tc_108 the motion filed in this case is directed to the latter situation our jurisdiction depends on a timely filed petition 97_tc_437 when a taxpayer files a timely petition this court's jurisdiction is invoked and remains unimpaired until we decide the controversy 57_tc_720 17_tc_942 however when an individual fails to sign the petition or to ratify a petition and does not intend to become a party to the litigation this court acquires no jurisdiction over that individual levitt v commissioner t c pincite ratification requires a showing of proper authorization by the signing party to act on behalf of the non-signing party id when a petition is filed by an attorney on behalf of a taxpayer the issue is whether that individual authorized the attorney to act on behalf of that person this is a factual question to be decided according to common_law principles of agency 85_tc_359 casey v commissioner tcmemo_1992_672 under common_law rules of agency authority may be granted by express statements or may be derived by implication from the principal's words or deeds john arnold executrak sys inc v commissioner tcmemo_1990_6 citing restatement agency 2d sec_26 in casey v commissioner supra we held that the taxpayer's practice of routinely allowing her spouse to handle income_tax matters and to open correspondence received from the commissioner constituted an implied grant of authority to her spouse that allowed him to represent her with respect to their joint income_tax matters furthermore that grant of authority was sufficient to allow the taxpayer's spouse to hire an attorney to file a joint petition with this court we concluded that this court had jurisdiction over the taxpayer even though she never signed the petition because she impliedly authorized it petitioner is a well educated individual she habitually had turned over the responsibility of dealing with her federal the appearance of an attorney on behalf of an individual creates a presumption that the attorney has the authority to represent that individual osborn v united_states bank u s wheat 73_tc_639 income_tax matters to mr takamoto petitioner trusted mr takamoto completely and she did not even review the tax returns petitioner knew that she received correspondence from the internal_revenue_service and allowed mr takamoto to deal with that matter as he would without question this conduct impliedly authorized mr takamoto to represent petitioner with respect to her federal_income_tax matters mr takamoto acted within the scope of this authority when he retained mr farber to file a petition with this court mr farber acted pursuant to the authority granted to him by mr takamoto on mr takamoto's and petitioner's behalf when he filed the joint petition and ultimately settled the case even if petitioner was not aware of the dispute with the irs her own admitted delegation of authority to her husband cannot now be revoked because she is unhappy with the outcome of her case 'deficiencies ex post do not detract from authority ex ante ' disanza v commissioner tcmemo_1993_142 affd without published opinion 9_f3d_1538 2d cir accordingly based upon petitioner's version of the facts we conclude that this court had jurisdiction over petitioner when the stipulated decision was entered and therefore petitioner's motion will be denied an appropriate order denying petitioner's motion for leave to file motion to vacate will be issued
